Applicant argues that Fletcher does not teach a gap between the first and second belt portions defining an opening through which the face of the instrument is visible when in use. This argument has been considered, however is not persuasive in light of Fletcher expressly teaching the gap forming an opening (see Fig. 1) as claimed. While Fletcher may teach a flap 32 which is placed under the wristwatch face, Fletcher simultaneously teaches the opening between portions 18 and 28 of the belt through which the wristwatch face is visible in use. Fig. 1 of Fletcher clearly shows this feature. 
Applicant next argues that the Fletcher protective cover does not operate in the same way as the protective device of the invention due to the presence of flap 34 under the wristwatch face. This argument has been considered, however is not persuasive in light of the argued functional differences not being part of the current claim language. 
Further, it should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Applicant next argues that the Fletcher device attaches with the band fastening means and the cover fastening means proceed in the same direction, not opposite directions as claimed. This argument has been considered, however is not persuasive in light of the Fletcher device attaching such that the two fastening means proceed in opposite directions around the user’s wrist, one clock-wise, the other counter clock-wise. This is identical to applicant’s disclosure…see below comparing Fig. 2 of Fletcher which applicant annotated compared to Fig. 4 of applicant disclosure (annotated by Examiner).

    PNG
    media_image1.png
    371
    315
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    374
    292
    media_image2.png
    Greyscale

For the reasons stated above, as well as those set forth in the previous Office Action, applicant’s arguments are not persuasive and the rejections are maintained.

/PETER N HELVEY/           Primary Examiner, Art Unit 3734                                                                                                                                                                                             
May 1, 2021